Citation Nr: 0810090	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left partial 
meniscectomy in excess of 10 percent prior to June 13, 2006, 
and an evaluation in excess of 20 percent thereafter.  

2.  Entitlement to an increased rating for arthritis of the 
left knee, which is currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Subsequently, an October 2006 rating decision granted an 
increased rating of 20 percent for the left partial 
meniscectomy disability, effective June 13, 2006.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was scheduled for a Travel Board Hearing before 
the Board in January 2008, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an evaluation in excess of 20 percent 
disabling for left partial meniscectomy and an evaluation in 
excess of 10 percent disabling for arthritis of the left 
knee.

The most recent VA examination evaluating the veteran's left 
knee was performed in June 2006.  Subsequently, the veteran 
reported that he underwent a complete left knee replacement 
in December 2006 revealing that a material change has 
occurred.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his left partial 
meniscectomy and arthritis of the left knee.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

In August 2007, the veteran requested consideration under 
38 C.F.R. § 4.30 as a result of his total knee replacement.  
As this issue is intertwined with the other ratings assigned 
to the knee, the RO should adjudicate this issue, if it has 
not already done so.  If the issue has been adjudicated, all 
relevant documents must be associated with the claims folder.  

A review of the claims folder reveals that the veteran was 
denied Social Security Disability Insurance benefits.  
However, the records regarding this denial of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the veteran's complete SSA record.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 24, 2006, to the present.

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vazquez-Flores v. Peake, 2008 WL 
239951 (Vet.App.), the RO/AMC should take this opportunity to 
provide further notice to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  Adjudicate the veteran's request 
for consideration pursuant to 38 C.F.R. 
§ 4.30 for the total knee replacement 
that was done in December 2006.  If the 
issue has already been adjudicated, 
associate all relevant documents with 
the veteran's claims folder.  

3.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
from August 24, 2006, to the present.  
Also attempt to obtain any other 
documents that are identified by the 
veteran as relevant provided that the 
appropriate authorization forms are 
completed.  

4.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

5.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his post-operative 
left knee functional impairment.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the veteran's post-operative functional 
impairment, and include a discussion as 
to whether the veteran experiences 
recurrent subluxation or lateral 
instability and, if so, whether it is 
slight, moderate or severe in degree.  
The examiner should report the ranges of 
flexion and extension.  The examiner 
should also state whether the disability 
is manifested by weakened movement, 
excess fatigability, incoordination or 
pain on movement.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain.  
The examiner must provide a complete 
rationale for any stated opinion.

6.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




